Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 11/16/2020 is acknowledged.

Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.
Claims 10-13 are examined on the merits. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. [See pages 17 and 31 of specification].

This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  The specification is objected to because the specification discloses amino acid sequences without specific SEQ ID NO:s [see paragraphs 176, 221, 225, 227, 230, 231, 234, 236, 239, 254, 275, and 294].   
Applicants must comply with sequence rules in order to be considered a complete response to this Office Action.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of U.S. Patent No. 10,544,397. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention and the instant invention are both drawn to processes of propagating a poxvirus in CHO cells that are modified to express CP77, D13L or CP77, D13L and K1L, which are under the control of a constitutive promoter, therefore ‘397 anticipates the instant invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Howley and Meisinger-Henschel (U.S. Pat. 7,473,536), Schuenadel el al, (Virus Research. 2012, Vol. 168, pages 23-32) and Falkner et al. (US Pat. 5,766,882).

The claimed invention is drawn to a process for propagating an orthopoxvirus that does not propagate in CHO cells.  The process comprises propagating the poxvirus in vitro in a mammalian cell line wherein the cell line is modified to encode and express CP77 under the control of a constitutive promoter and express D13L under the control of a constitutive promoter.  The cell line is modified to encode and express K1L under the control of a promoter.  The modified cell line is a human cell, a primate cell line, a hamster cell line (CHO cell line) or a rabbit cell line.

Howley and Meisinger-Henschel teach the generation of modified, recombinant avian cells that express host range genes of poxvirus, such as avipoxvirus.  The host range genes are 

However, Howley and Meisinger-Henschel do not teach the modification of mammalian cells (such as CHO) that express CP77 and D13L or CP77, D13L and K1L and the propagation of an orthopoxvirus in this modified cell.

Schuenadel et al. teach the generation of a mammalian cell that expresses CP77 in order to provide CP77 to a mutated cowpox virus that does not express this protein (vCPXVA€P77).
[see figure 4] While the replication differences between a CHO cell not expressing CP77 and
one expressing CP77 did not result in a 500 or more amplification ration of the CP77 deficient
virus, supernatant was harvested at 48 hours post infection, [see figure 4] The host cell that expresses a codon optimized CP77 are CHO cells (a continuous cell line from, a hamster), [see section 2.7 and 2.8] Schuenadel et al. also teach that in comparison to the titers observed in figure 4, vCPXVACP77 was also capable of replicating to a similar titer in other mammalian cells [see figure 6].
Falkner et al., which teach producing complementing cells what express vaccinia virus proteins that a vaccinia vims does not produce, including vaccinia open reading frame D13L, and 

It would have been obvious to one of ordinary skill in the art to modify the processes taught by Howley and Meisinger-Henschel in order to propagate a poxvirus in a modified mammalian cell, such as a CHO cell line, that expresses CP77 and D13L or CP77, D13L and K1L each of which are under control of a constitutive promoter.  One would have been motivated to do so, given the suggestion by Howley and Meisinger-Henschel that a modified animal (avian) host cell that expresses poxvirus host range genes (such as K1L and C7L) can support the replication of poxvirus that is either deficient in said genes or replication of a poxvirus not typically supported be the host cell.  There would have been a reasonable expectation of success, given the knowledge that another mammalian cell line (CHO) can support poxvirus replication by expressing CP77 to a poxvirus deficient in CP77, as taught by Schuenadel et al., and also given the knowledge that mammalian cells can be created to express D13L (among other poxvirus genes) in order to support viral replication of poxviruses that lack D13L, as taught by Falkner et al.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached on M-F 7-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN P BLUMEL/ 
Primary Examiner, Art Unit 1648